                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA

  _______________________________________
                                         )
  BRENNAN M. GILMORE,                    )
                                         )
              Plaintiff,                 )
                                         )
  v.                                     )           No. 3:18-cv-00017-NKM
                                         )
  ALEXANDER E. (ALEX) JONES, et al.,     )
                                         )
              Defendants.                )
                                         )
  _______________________________________)

         MOTION OF KATHERINE J. O’KONSKI TO WITHDRAW AS COUNSEL

         Pursuant to Local Rule 6(i), attorney Katherine J. O’Konski, counsel for Lyrissa B.

  Lidsky, Tamara R. Piety, David A. Strauss, and Carlos A. Ball (“First Amendment and Media

  Law Scholars”), hereby moves to withdraw her appearance in this case, and in support of this

  motion respectfully shows as follows:

     1. Katherine J. O’Konski entered an appearance as amicus counsel on behalf of the First

         Amendment and Media Law Scholars in this matter after being admitted pro hac vice.

     2. Ms. O’Konski is departing the law firm of Spiegel & McDiarmid LLP and will therefore

         be unable to continue to represent the First Amendment and Media Law Scholars.

     3. Attorney Katharine M. Mapes of Spiegel & McDiarmid LLP will continue to represent

         the First Amendment and Media Law Scholars in this matter, along with attorney

         Athanasios Basdekis, a member of the Bar of this Court and of the law firm Bailey &

         Glasser LLP.




Case 3:18-cv-00017-NKM-JCH Document 113 Filed 11/28/18 Page 1 of 4 Pageid#: 1630
            WHEREFORE, the undersigned Katherine J. O’Konski respectfully requests that she be

  granted leave to withdraw as counsel for the First Amendment and Media Law Scholars in this

  matter.




                                              Respectfully submitted,

                                              /s/_Katherine J. O’Konski
                                              Katherine J. O’Konski (D.C. Bar No. 1014691)
                                              SPIEGEL & MCDIARMID LLP
                                              1875 Eye Street, NW
                                              Suite 700
                                              Washington, DC 20006
                                              Telephone: (202) 879-4000
                                              katherine.okonski@spiegelmcd.com


  Dated: November 28, 2018




Case 3:18-cv-00017-NKM-JCH Document 113 Filed 11/28/18 Page 2 of 4 Pageid#: 1631
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA

  _______________________________________
                                         )
  BRENNAN M. GILMORE,                    )
                                         )
              Plaintiff,                 )
                                         )
  v.                                     )            No. 3:18-cv-00017-NKM
                                         )
  ALEXANDER E. (ALEX) JONES, et al.,     )
                                         )
              Defendants.                )
                                         )
  _______________________________________)

                                      [PROPOSED] ORDER

         Before the Court is the Motion of Katherine J. O’Konski to Withdraw as Counsel for the

  First Amendment and Media Law Scholars, dated November 28, 2018. Amici First Amendment

  and Media Law Scholars will continue to be represented by other counsel of record in this case.

         Accordingly, and for good cause shown, it is hereby ORDERED that attorney Katherine

  J. O’Konski be granted leave to withdraw as amicus counsel on behalf of the First Amendment

  and Media Law Scholars.



  Dated: _____________, 2018



                                                  ________________________________
                                                  United States District Judge




Case 3:18-cv-00017-NKM-JCH Document 113 Filed 11/28/18 Page 3 of 4 Pageid#: 1632
                                 CERTIFICATE OF SERVICE



         I HEREBY CERTIFY that on this 28th day of November, 2018 a copy of the foregoing

  Motion to Withdraw as Counsel was filed electronically with the Clerk of the Court.



                                              /s/ Katherine J. O’Konski______
                                              Katherine J. O’Konski




Case 3:18-cv-00017-NKM-JCH Document 113 Filed 11/28/18 Page 4 of 4 Pageid#: 1633
